Exhibit 10.4

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement is dated as of March 31, 2011
(“Amendment”) and is by and between Harley L. Rollins (“Executive”) and Elandia
International Inc. (“Company”).

WITNESSETH:

WHEREAS, the parties are parties to an Executive Employment Agreement, effective
as of September 1, 2008 (the “Agreement”).

WHEREAS, the parties desire to amend the Agreement in accordance with the terms
hereof, and believe that doing so is in the best interests of the parties.

1. Section 5. Section 5 of the Agreement is amended and restated in its entirety
as follows:

5. TERM. The Term of employment hereunder will end on March     , 2014 (the
“Term”), unless terminated earlier pursuant to Section 7 of this Agreement. The
Term shall automatically renew (“Renewal Term”) for successive one year terms,
unless written notification of non-renewal is provided by either party no less
than thirty (30) days prior to the expiration of the Term or the then current
Renewal Term. In addition, if a Change of Control as defined in Section 7(f)
occurs when less than one (1) year remains prior to the expiration of this
Agreement, the Term shall automatically be extended until the first anniversary
of the date on which the Change of Control occurred.

2. Miscellaneous. The Agreement, as amended by this Amendment, constitute the
entire agreement of the parties with respect to the subject matter hereof.
Except as expressly modified herein, the Agreement shall remain unmodified and
in full force and effect.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date and year first above written:

 

COMPANY: ELANDIA INTERNATIONAL INC. By:  

/s/ Pete R. Pizarro

      Name: Pete R. Pizarro       Title: CEO EXECUTIVE:

/s/ Harley L. Rollins

HARLEY L. ROLLINS